DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Status of Claims
Claims 1-18 are pending and are examined herein.
Claims 1-18 are rejected under 35 USC 101 as being directed to an abstract idea without significantly more.
Claims 1, 11, 13, and 18 are rejected under 35 USC 102.
Claims 2-10, 12, and 14-17 are rejected under 35 USC 103.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/07/2020, 09/09/2020, 12/23/2020, 02/23/2021, 06/18/2021, and 09/01/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Interpretation
	Claim 11 recites “in response to determining the second degree of likelihood satisfies a threshold: determining one or more corrective actions to include in the information sent to the computing device of the user”.

	This is a contingent limitation because the “determining one or more corrective actions” is contingent on “determining the second degree of likelihood satisfies a threshold”. The interpretation of contingent limitations may be found at MPEP 2111.04, section II. In particular, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” and “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.” 
	
	Applicant is encouraged to consider amending to ensure that the precedent condition is met. For example:
	“determining that the second degree of likelihood satisfies a threshold;
	in response to determining the second degree of likelihood satisfies [[a]] the threshold: 
		determining one or more corrective actions to include in the information sent to the computing device of the user.”
	
Claim Objections
Claim 14 is objected to because of the following informalities: 
Claim 14 recites “wrong location”. The interpretation of this is made clear by the remainder of the claim (i.e., “that is different from a location associated with the future action”). 37 CFR 1.71(a) requires the use of “full, clear, concise, and exact terms”. This requirement would be better met by using a different label such as “second location” as in claim 2. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computing system comprising at least one processor and at least one module operable by the at least on processor. The broadest reasonable interpretation of “processor” encompasses a virtual processor. Consequently, the broadest reasonable interpretation of the claim encompasses a product without a physical or tangible form such as software per se.
Amending to recite “hardware processor” would resolve the issue.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
	
	Step 1 Analysis (All Claims)
According to the first part of the analysis, in the instant case claims 1-12 are directed to a method, claims 13-17 are not statutory as indicated above, and claim 18 is directed to a non-transitory computer readable storage medium. Thus, each of claims 1-12 and 18 falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter), while claims 13-17 do not.

	Combined Step 2A Prong 1, Step 2A Prong 2, and Step 2B Analysis	
	Claim 1 includes the following recitation of an abstract idea:
determining, …, a future action to be taken by the user of the computing device; (A person could practically determine a future action to be taken by the user of the computing device in the human mind. This is a recitation of a mental process.)
… during a first range of time: determining, …, a first current action being taken by the user at a first time within the first range of time; (A person could practically determine a first current action being taken by a user at a first time within the first range of time in the human mind. This is a recitation of a mental process.)
determining, …, a first degree of likelihood of whether the user will be able to take the future action; and (A person could practically determine a first degree of likelihood in the human mind. This is a recitation of a mental process.)
…determining, …, a second current action being taken by the user at the second time within the second range of time; (A person could practically determine a second action being taken by the user in the human mind. This is a recitation of a mental process.)
determining, …, a second degree of likelihood of whether the user will be able to take the future action; and  (A person could practically determine a second likelihood in the human mind. This is a recitation of a mental process.)
	Claim 1 recites the following additional elements which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
A method implemented by one or more processors the method comprising: (This is a high level recitation of generic computer equipment to be used to perform the abstract idea. This is a mere instruction to apply, which does not make the claim eligible at step 2A Prong 2 or step 2B. See MPEP 2106.05(f).)
…based on user information associated with a user of a computing device (This limitation limits the use of the abstract idea to analysis of a particular type or source of information. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not make the claim eligible at Step 2A Prong 2 or Step 2B. See MPEP 2106.05(h).)
	…based on a first instance of contextual information associated with the computing device (This limitation limits the use of the abstract idea to analysis of a particular type or source of information. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not make the claim eligible at Step 2A Prong 2 or Step 2B. See MPEP 2106.05(h).)
	… based on the first current action being taken by the user at the first time (This limitation limits the use of the abstract idea to analysis of a particular type or source of information. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not make the claim eligible at Step 2A Prong 2 or Step 2B. See MPEP 2106.05(h).)
	…refraining from sending, to the computing device of the user and based on the first degree of likelihood, any information proactively notifying the user that the first current action being taken by the user will lead to the user not being able to take the future action; and (This does not appear to be a positively recited method step; rather, it is a negative limitation indicating that proactive notification information is not sent. This is an attempt to limit the abstract idea to a particular field of use or technological environment (i.e., the technological environment in which a proactive notification is not sent). This does not make the claim eligible at Step 2A Prong 2 or Step 2B. See MPEP 2106.05(h). Moreover, the limitation is recited very generally and does not provide any implementation details. This is a mere instruction to apply the judicial exception ,which does not make the claim eligible at Step 2A Prong 2 or Step 2B. See MPEP 2106.05(f).)
	… based on a second instance the contextual information associated with the computing device (This limitation limits the use of the abstract idea to analysis of a particular type or source of information. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not make the claim eligible at Step 2A Prong 2 or Step 2B. See MPEP 2106.05(h).)
	based on the second current action being taken by the user at the second time (This limitation limits the use of the abstract idea to analysis of a particular type or source of information. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not make the claim eligible at Step 2A Prong 2 or Step 2B. See MPEP 2106.05(h).)
	… sending, to the computing device of the user, and based on the second degree of likelihood, information that proactively notifies the user that the second current action being taken by the user will lead to the user not being able to take the future action and that proactively notifies the user of one or more corrective actions, (This is a recitation of sending or receiving information secondary to performing the abstract idea, which is insignificant extra-solution activity. See MPEP 2106.05(g). Moreover, sending or receiving information is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), example i. Receiving or transmitting data over a network. This element does not make the claim eligible at Step 2A, Prong 2 or Step 2B.)
	wherein sending the information causes the computing device to automatically present the information to the user via the computing device of the user and during the second range of time. (This is a high level recitation of causing the computing device to present information to a user at a particular time. The limitation does not recite any details as to how this is to be performed. Moreover, the computer is used as a tool to perform an existing presentation process. Finally, this element is widely applicable across many fields of endeavor and does not provide a meaningful limitation on the abstract idea. Consequently, this limitation is a mere instruction to apply the judicial exception, which does not make the claim eligible at Step 2A Prong 2 or Step 2B. See MPEP 2106.05(f).)
Claim 1 does not reflect an improvement to computer technology or any other technology.

Claim 2 recites at least the abstract idea identified above in the claim upon which it depends. Claim 2 further recites
wherein the first current action includes searching for navigational directions to a second location that is different from a first location associated with the future action. (This is a further detail of the determining a first current action step identified above as being a mental process. The additional details do not change the determination that this is a mental process.)
Claim 2 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the first instance of the contextual information includes search history information of the user of the computing device during the first range of time, and (This limitation limits the use of the abstract idea to analysis of a particular type or source of information. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not make the claim eligible at Step 2A Prong 2 or Step 2B. See MPEP 2106.05(h).)
Claim 2 does not reflect an improvement to computer technology or any other technology.

Claim 3 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 3 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the first instance of the contextual information does not include movement information of the computing device of the user during the first range of time. (This limitation limits the use of the abstract idea to analysis of a particular type or source of information. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not make the claim eligible at Step 2A Prong 2 or Step 2B. See MPEP 2106.05(h).)
Claim 3 does not reflect an improvement to computer technology or any other technology.

Claim 4 recites at least the abstract idea identified above in the claim upon which it depends. Claim 4 further recites
wherein the second current action being taken by the user during the second range of time includes travelling to the second location that is different from the first location associated with the future action. (This is a further detail of the determining a first current action step identified above as being a mental process. The additional details do not change the determination that this is a mental process.)
Claim 4 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the second instance of the contextual information includes additional movement information of the computing device of the user, and (This limitation limits the use of the abstract idea to analysis of a particular type or source of information. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not make the claim eligible at Step 2A Prong 2 or Step 2B. See MPEP 2106.05(h).)
Claim 4 does not reflect an improvement to computer technology or any other technology.

Claim 5 recites at least the abstract idea identified above in the claim upon which it depends. Claim 5 further recites
wherein determining the first degree of likelihood of whether the user will be able to take the future action comprises: (As indicated above regarding claim 1, determining a first degree of likelihood is practical to perform in the human mind.)
applying, as input across a … model to generate first output, (Determining an output based on an input is practical to perform in the human mind. This is a recitation of a mental process.)
determining the first degree of likelihood of whether the user will be able to take the future action based on the first output; and (A person could practically determine a first degree of likelihood based on an output. This is a recitation of a mental process.)
wherein determining the second degree of likelihood of whether the user will be able to take the future action comprises: (As indicated above regarding claim 1, determining a second degree of likelihood is practical to perform in the human mind.)
applying, as input across the … model to generate second output, (Determining an output based on an input is practical to perform in the human mind. This is a recitation of a mental process.)
determining the second degree of likelihood of whether the user will be able to take the future action based on the second output. (A person could practically determine a degree of likelihood based on an output. This is a recitation of a mental process.)
Claim 5 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
a machine learning model (The recitation of the machine learning model is a high level recitation of generic computer processes or equipment configured to perform the abstract idea. This is a mere instruction to apply the judicial exception, which does not make the claim eligible at Step 2A Prong 2 or Step 2B. See MPEP 2106.05(f).)
…the search history information of the user of the computing device during the first range of time; and(This limitation limits the use of the abstract idea to analysis of a particular type or source of information. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not make the claim eligible at Step 2A Prong 2 or Step 2B. See MPEP 2106.05(h).)
… the machine learning model (The recitation of the machine learning model is a high level recitation of generic computer processes or equipment configured to perform the abstract idea. This is a mere instruction to apply the judicial exception, which does not make the claim eligible at Step 2A Prong 2 or Step 2B. See MPEP 2106.05(f).)
…the additional movement information of the computing device of the user during the second range of time; and(This limitation limits the use of the abstract idea to analysis of a particular type or source of information. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not make the claim eligible at Step 2A Prong 2 or Step 2B. See MPEP 2106.05(h).)
Claim 5 does not reflect an improvement to computer technology or any other technology.

Claim 6 recites at least the abstract idea identified above in the claim upon which it depends.
Claim 6 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the second location and the first location associated with future action are one of: different respective locations of a given transportation service, different respective offices of a single commercial establishment, or different respective cities of different states. (This limitation limits the use of the abstract idea to analysis of a particular type or source of information. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not make the claim eligible at Step 2A Prong 2 or Step 2B. See MPEP 2106.05(h).)
Claim 6 does not reflect an improvement to computer technology or any other technology.

Claim 7 recites at least the abstract idea identified above in the claim upon which it depends. Claim 7 further recites
wherein the second current action includes searching for the navigational directions to the wrong location that is different from the location associated with the future action. (This is a further detail of the determining an action step identified above as being a mental process. The additional details do not change the determination that this is a mental process.)
Claim 7 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the second instance of the contextual information includes additional search history information of the user of the computing device during the second range of time, and (This limitation limits the use of the abstract idea to analysis of a particular type or source of information. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not make the claim eligible at Step 2A Prong 2 or Step 2B. See MPEP 2106.05(h).)
Claim 7 does not reflect an improvement to computer technology or any other technology.

Claim 8 recites at least the abstract idea identified above in the claim upon which it depends. Claim 8 further recites
wherein determining the first degree of likelihood of whether the user will be able to take the future action comprises: (As indicated above regarding claim 1, determining a first degree of likelihood is practical to perform in the human mind.)
applying, as input across a … model to generate first output, (Determining an output based on an input is practical to perform in the human mind. This is a recitation of a mental process.)
determining the first degree of likelihood of whether the user will be able to take the future action based on the first output; and (A person could practically determine a first degree of likelihood based on an output. This is a recitation of a mental process.)
wherein determining the second degree of likelihood of whether the user will be able to take the future action comprises: (As indicated above regarding claim 1, determining a second degree of likelihood is practical to perform in the human mind.)
applying, as input across the … model to generate second output, (Determining an output based on an input is practical to perform in the human mind. This is a recitation of a mental process.)
…determining the second degree of likelihood of whether the user will be able to take the future action based on the second output. (A person could practically determine a degree of likelihood based on an output. This is a recitation of a mental process.)
Claim 8 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
a machine learning model (The recitation of the machine learning model is a high level recitation of generic computer processes or equipment configured to perform the abstract idea. This is a mere instruction to apply the judicial exception, which does not make the claim eligible at Step 2A Prong 2 or Step 2B. See MPEP 2106.05(f).)
…the search history information of the user of the computing device during the first range of time; and (This limitation limits the use of the abstract idea to analysis of a particular type or source of information. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not make the claim eligible at Step 2A Prong 2 or Step 2B. See MPEP 2106.05(h).)
…the machine learning model (The recitation of the machine learning model is a high level recitation of generic computer processes or equipment configured to perform the abstract idea. This is a mere instruction to apply the judicial exception, which does not make the claim eligible at Step 2A Prong 2 or Step 2B. See MPEP 2106.05(f).)
…the additional search history information of the user of the computing device during the second range of time; and (This limitation limits the use of the abstract idea to analysis of a particular type or source of information. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not make the claim eligible at Step 2A Prong 2 or Step 2B. See MPEP 2106.05(h).)
Claim 8 does not reflect an improvement to computer technology or any other technology.

Claim 9 recites at least the abstract idea identified above in the claim upon which it depends. Claim 9 further recites
wherein the first current action includes travelling to a second location that is different from a first location associated with the future action, (This is a further detail of the determining an action step identified above as being a mental process. The additional details do not change the determination that this is a mental process.)
…wherein the second current action also includes travelling to the second location that is different from the first location associated with the future action. (This is a further detail of the determining an action step identified above as being a mental process. The additional details do not change the determination that this is a mental process.)
Claim 9 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the first instance of the contextual information includes movement information of the computing device of the user during the first range of time, (This limitation limits the use of the abstract idea to analysis of a particular type or source of information. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not make the claim eligible at Step 2A Prong 2 or Step 2B. See MPEP 2106.05(h).)
…wherein the second instance of the contextual information includes additional movement information of the computing device of the user during the second range of time, and (This limitation limits the use of the abstract idea to analysis of a particular type or source of information. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not make the claim eligible at Step 2A Prong 2 or Step 2B. See MPEP 2106.05(h).)
Claim 9 does not reflect an improvement to computer technology or any other technology.

Claim 10 recites at least the abstract idea identified above in the claim upon which it depends. Claim 10 further recites
wherein determining the first degree of likelihood of whether the user will be able to take the future action comprises: (As indicated above regarding claim 1, determining a first degree of likelihood is practical to perform in the human mind.)
applying, as input across a … model to generate first output, (Determining an output based on an input is practical to perform in the human mind. This is a recitation of a mental process.)
…determining the first degree of likelihood of whether the user will be able to take the future action based on the first output; and (A person could practically determine a first degree of likelihood based on an output. This is a recitation of a mental process.)
wherein determining the second degree of likelihood of whether the user will be able to take the future action comprises: (As indicated above regarding claim 1, determining a second degree of likelihood is practical to perform in the human mind.)
applying, as input across the …model to generate second output, (Determining an output based on an input is practical to perform in the human mind. This is a recitation of a mental process.)
…determining the second degree of likelihood of whether the user will be able to take the future action based on the second output. (A person could practically determine a degree of likelihood based on an output. This is a recitation of a mental process.)
Claim 10 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
a machine learning model (The recitation of the machine learning model is a high level recitation of generic computer processes or equipment configured to perform the abstract idea. This is a mere instruction to apply the judicial exception, which does not make the claim eligible at Step 2A Prong 2 or Step 2B. See MPEP 2106.05(f).)
…the movement information of the computing device of the user during the first range of time; and (This limitation limits the use of the abstract idea to analysis of a particular type or source of information. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not make the claim eligible at Step 2A Prong 2 or Step 2B. See MPEP 2106.05(h).)
… the machine learning model (The recitation of the machine learning model is a high level recitation of generic computer processes or equipment configured to perform the abstract idea. This is a mere instruction to apply the judicial exception, which does not make the claim eligible at Step 2A Prong 2 or Step 2B. See MPEP 2106.05(f).)
…the additional movement information of the computing device of the user during the second range of time; and (This limitation limits the use of the abstract idea to analysis of a particular type or source of information. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not make the claim eligible at Step 2A Prong 2 or Step 2B. See MPEP 2106.05(h).)
Claim 10 does not reflect an improvement to computer technology or any other technology.

Claim 11 recites at least the abstract idea identified above in the claim upon which it depends. Claim 11 furthest recites
in response to determining the second degree of likelihood satisfies a threshold: determining one or more of the corrective actions to include in the information sent to the computing device of the user. (A person could practically determine one or more corrective actions to include using the human mind. This is a recitation of a mental process.)
Claim 11 does not recite further additional elements which might integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Claim 11 does not reflect an improvement to computer technology or any other technology.

Claim 12 recites at least the abstract idea identified above in the claim upon which it depends. Claim 12 further recites
wherein the future action to be taken by the user of the computing device is associated with a first respective office of a single commercial establishment, and  (This is a further detail of the determining an action step identified above as being a mental process. The additional details do not change the determination that this is a mental process.)
wherein determining one or more of the corrective actions comprises: (As indicated above regarding, determining one or more corrective actions is a recitation of a mental process.)
…selecting a given one of the plurality of the respective office based on a current location of the computing device of the user. (A person could practically select a given one of the plurality of the respective office based on a current location of the computing device. This is a recitation of a mental process.)
Claim 12 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
submitting, to a search system, a query for a plurality of respective offices of the single commercial establishment; and (Submitting the query is part of a step of gathering data to be used in performing the abstract idea. This is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Moreover, sending or receiving data is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), example i. Receiving or transmitting data over a network.)
Claim 12 does not reflect an improvement to computer technology or any other technology.

Claim 13 recites substantially similar subject matter to claim 1 including the substantially the same abstract idea. 
Claim 13 recites the following additional elements which, considered individually and as an ordered combination with the additional elements which are substantially the same as those identified above in claim 1, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
A computing system, comprising: at least one processor; and at least one module operable by the at least one processor to: (This is a high level recitation of generic computer or processes for performing the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
Claim 13 does not reflect an improvement to computer technology or any other technology.

Claim 14 recites substantially similar subject matter to claim 4 (including the subject matter of claims 2 and 3) and is rejected with the same rationale, in view of the rejection of claim 13.

Claim 15 recites substantially similar subject matter to claim 5 and is rejected with the same rationale, in view of the rejection of claim 14.

Claim 16 recites substantially similar subject matter to claim 9 and is rejected with the same rationale, in view of the rejection of claim 13.

Claim 17 recites substantially similar subject matter to claim 10 and is rejected with the same rationale, in view of the rejection of claim 16.

Claim 18 recites substantially similar subject matter to claim 1 including the substantially the same abstract idea. 
Claim 18 recites the following additional elements which, considered individually and as an ordered combination with the additional elements which are substantially the same as those identified above in claim 1, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
A non-transitory computer-readable storage medium comprising instructions that, when executed, cause at least one processor of a computing system to: (This is a high level recitation of generic computer or processes for performing the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
Claim 18 does not reflect an improvement to computer technology or any other technology.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 13, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Leader” (US 2013/0345961 A1).

Regarding claim 1, Leader teaches
A method implemented by one or more processors, the method comprising: (Leader, Figure 5, [0107-0108] shows a computer comprising a processor which may implement the methods taught by Leader. Figure 3B provides an overview.) 
determining, based on user information associated with a user of a computing device, a future action to be taken by the user of the computing device; ([0021] describes predicting that the user will arrive at work at eight o'clock in the morning based on contextual information. [0006, 0026] further describes contextual data that may be used. [0004] describes the recommendations being given to a user of a mobile computing device.)
during a first range of time: determining, based on a first instance of contextual information associated with the computing device, a first current action being taken by the user at a first time within the first range of time; ([0022] describes the user performing a current action. As described in [0036], the current action is determined based on a current device context. [0036] using this information to determine a current route of the user.)
determining, based on the first current action being taken by the user at the first time, a first degree of likelihood of whether the user will be able to take the future action; and ([0038] describes determining a likelihood of an event occurring along the route, preventing the user from taking the route as usual. This is based on the current route being taken. As described in [0044], these events may increase the amount of travel time required. [0053] describes the current time being part of the current context. [0061] describes using the time at which the user would like to reach the destination along with an expected delay to provide a recommendation that the user catch a bus at a given time. It uses this information to provide a recommendation to leave when the current time is equal to the amount of time required to reach the future destination by a given time. ) 
refraining from sending, to the computing device of the user and based on the first degree of likelihood, any information proactively notifying the user that the first current action being taken by the user will lead to the user not being able to take the future action; and (Figure 3, step 380 refrains from outputting a recommendation. [0070] indicates that this is determined based on a comparison to a threshold likelihood.)
during a second range of time that is subsequent to the first range of time and that is prior to the future action being taken by the user: ([0068, 0073] indicates that the process may be performed periodically (e.g., every 10 seconds, every minute, every 5 minutes, every half hour, every hour). In at least one of these embodiments, a second time period would occur prior to the future action being taken for some of the future actions (e.g., arriving at a location).)
determining, based on a second instance the contextual information associated with the computing device, a second current action being taken by the user at the second time within the second range of time; ([0022] describes the user performing a current action. As described in [0036], the current action is determined based on a current device context. [0036] using this information to determine a current route of the user.)
determining, based on the second current action being taken by the user at the second time, a second degree of likelihood of whether the user will be able to take the future action; and ([0038] describes determining a likelihood of an event occurring along the route, preventing the user from taking the route as usual. This is based on the current route being taken. As described in [0044], these events may increase the amount of travel time required. [0053] describes the current time being part of the current context. [0061] describes using the time at which the user would like to reach the destination along with an expected delay to provide a recommendation that the user catch a bus at a given time. It uses this information to provide a recommendation to leave when the current time is equal to the amount of time required to reach the future destination by a given time. )
sending, to the computing device of the user, and based on the second degree of likelihood, information that proactively notifies the user that the second current action being taken by the user will lead to the user not being able to take the future action and that proactively notifies the user of one or more corrective actions, wherein sending the information causes the computing device to automatically present the information to the user via the computing device of the user and during the second range of time. (Figure 3B, step 388 shows the recommendation output occurring automatically when the route recommendation is provided. This is based on the degree of likelihood described at [0038]. [0023] describes methods of providing this information to the user.)
Leader teaches a method for providing recommendations (see, e.g., Figure 3B) as described above. Leader also teaches that the monitoring may occur and the process repeated periodically (see, e.g., [0068, 0073]). The claimed method corresponds to a particular path through the process flow of Figure 3B during a first iteration and a second path through the process flow during a second iteration.

Regarding claim 11, the rejection of claim 1 is incorporated herein. Furthermore, Leader teaches
in response to determining the second degree of likelihood satisfies a threshold: determining one or more of the corrective actions to include in the information sent to the computing device of the user. ([0045], last few sentences describe notifying the user (apparently before the user starts driving) that the he or she would be better off taking public transit instead of driving. Figure 1, element 152 shows an example of a notification. It provides information indicating that one action is not likely to be effective (in this case taking route A) and provides an indication of an alternative (take route B). Figure 3B shows that step 386 occurs automatically when a route is selected based on the prediction of external events.)

Regarding claim 13, Leader teaches
A computing system, comprising: at least one processor; and at least one module operable by the at least one processor to: (Described at [0009, 0113])
The remainder of claim 13 is substantially similar to claim 1; claim 13 is rejected with the same rationale, mutatis mutandis.

Regarding claim 18, Leader teaches 
A non-transitory computer-readable storage medium comprising instructions that, when executed, cause at least one processor of a computing system to: (Described at [0009, 0110, 0113])
The remainder of claim 18 is substantially similar to claim 1; claim 18 is rejected with the same rationale, mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 6-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over “Leader” (US 2013/0345961 A1) in view of “Tajima” (US 2009/0105934 A1).

Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Leader teaches
wherein the first instance of the contextual information includes search history information of the user of the computing device during the first range of time, and ([0026, 0040, 0051, 0067, 0087] indicates that search history may be part of the contextual information.)
Leader does not appear to explicitly teach
wherein the first current action includes searching for navigational directions to a second location that is different from a first location associated with the future action.
However, Tajima—directed to analogous art—teaches
wherein the first current action includes searching for navigational directions to a second location that is different from a first location associated with the future action. ([0261] describes a scenario in which the user is searching for directions to a station or location of a commercial establishment (seven-eleven) which is different from the intended destination.) 
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified Leader to consider searching for the wrong location and two locations having a same type if they are both of the same type of transportation service as taught by Tajima. Tajima illustrates that the user error can be detected at the searching stage rather than at the traveling stage, preventing unnecessary travel. Furthermore, Tajima teaches both examples of locations of a commercial establishment and locations of a transportation service being confused, indicating that these are two similar problems encountered by people when searching for or navigating to a location, so this combination appears to be a case of simple substitution of one known element for another to obtain predictable results.

Regarding claim 3, the rejection of claim 2 is incorporated herein. Furthermore, Leader teaches 
wherein the first instance of the contextual information does not include movement information of the computing device of the user during the first range of time. ([0006, 0026] describes contextual data that may be used. Any of the data other than movement information of the computing device may be considered the “first instance of the contextual information”.)

Regarding claim 6, the rejection of claim 2 is incorporated herein. Leader does not appear to explicitly teach 
wherein the second location and the first location associated with future action are one of: different respective locations of a given transportation service, different respective offices of a single commercial establishment, or different respective cities of different states.
However, Tajima—directed to analogous art—teaches
wherein the second location and the first location associated with future action are one of: different respective locations of a given transportation service, different respective offices of a single commercial establishment, or different respective cities of different states. ([0261] describes a scenario in which the user is searching for directions to a station or location of a commercial establishment (seven-eleven) which is different from the intended destination.) 
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 2.

Regarding claim 7, the rejection of claim 2 is incorporated herein. Furthermore, Leader teaches
wherein the second instance of the contextual information includes additional search history information of the user of the computing device during the second range of time, and ([0026, 0040, 0051, 0067, 0087] indicates that search history may be part of the contextual information.)
Leader does not appear to explicitly teach 
wherein the second current action includes searching for the navigational directions to the wrong location that is different from the location associated with the future action.
However, Tajima—directed to analogous art—teaches
wherein the second current action includes searching for the navigational directions to the wrong location that is different from the location associated with the future action. ([0261] describes a scenario in which the user is searching for directions to a station or location of a commercial establishment (seven-eleven) which is different from the intended destination.) 
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 2.

Regarding claim 8, the rejection of claim 7 is incorporated herein. Furthermore, Leader teaches
 wherein determining the first degree of likelihood of whether the user will be able to take the future action comprises: applying, as input across a machine learning model to generate first output, the search history information of the user of the computing device during the first range of time; and determining the first degree of likelihood of whether the user will be able to take the future action based on the first output; and ([0039-0040] describe the system including a pattern data repository which allows the destination unit to learn a user's travel patterns over time. This is understood to correspond to a machine learning model. The contextual information is used by the destination unit to identify correlations between contexts and user behavior. The correlation is understood to correspond to a likelihood that the user will take the correlated action. [0026, 0040, 0051, 0067, 0087] indicates that search history may be part of the contextual information.)
wherein determining the second degree of likelihood of whether the user will be able to take the future action comprises: (As discussed above with respect to claim 1, the process may be repeated.)
applying, as input across the machine learning model to generate second output, the additional search history information of the user of the computing device during the second range of time; and determining the second degree of likelihood of whether the user will be able to take the future action based on the second output. ([0039-0040] describe the system including a pattern data repository which allows the destination unit to learn a user's travel patterns over time. This is understood to correspond to a machine learning model. The contextual information is used by the destination unit to identify correlations between contexts and user behavior. The correlation is understood to correspond to a likelihood that the user will take the correlated action. [0007] describes monitoring travel and location of the mobile computing device. [0026, 0040, 0051, 0067, 0087] indicates that search history may be part of the contextual information.)

Regarding claim 12, the rejection of claim 11 is incorporated herein. Leader does not appear to explicitly teach 
wherein the future action to be taken by the user of the computing device is associated with a first respective office of a single commercial establishment, and 
wherein determining one or more of the corrective actions comprises: 
submitting, to a search system, a query for a plurality of respective offices of the single commercial establishment; and 
selecting a given one of the plurality of the respective office based on a current location of the computing device of the user.
However, Tajima—directed to analogous art—teaches
wherein the future action to be taken by the user of the computing device is associated with a first respective office of a single commercial establishment, and ([0261] describes a scenario in which the user is searching for directions to a station or location of a commercial establishment (e.g., seven-eleven, train station) which is different from the intended destination.) 
	wherein determining one or more of the corrective actions comprises: submitting, to a search system, a query for a plurality of respective offices of the single commercial establishment; and selecting a given one of the plurality of the respective office based on a current location of the computing device of the user. ([0261] goes on to describe searching for another destination having the same or similar name and determining which is the correct location based on a circuitousness computation, which is based on the current location and the location of the destination.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified Leader to consider searching for the wrong location and two locations having a same type if they are both of the same type of transportation service as taught by Tajima. Tajima illustrates that the user error can be detected at the searching stage rather than at the traveling stage, preventing unnecessary travel. Furthermore, Tajima teaches both examples of locations of a commercial establishment and locations of a transportation service being confused, indicating that these are two similar problems encountered by people when searching for or navigating to a location, so this combination appears to be a case of simple substitution of one known element for another to obtain predictable results.

Claims 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over “Leader” (US 2013/0345961 A1) in view of “Ricci” (US 2014/0309864 A1).

Regarding claim 9, the rejection of claim 1 is incorporated herein. Furthermore, Leader teaches
wherein the first instance of the contextual information includes movement information of the computing device of the user during the first range of time, ([0007, 0026] describes monitoring travel and location of the mobile computing device, and this data being part of the contextual information. As indicated above with respect to claim 1, the process may be performed periodically. Movement/location data collected before a particular cutoff would correspond to information during the first range of time.)
…wherein the second instance of the contextual information includes additional movement information of the computing device of the user during the second range of time, and ([0007, 0026] describes monitoring travel and location of the mobile computing device, and this data being part of the contextual information. As indicated above with respect to claim 1, the process may be performed periodically. Movement/location data collected after a particular cutoff would correspond to information during the second range of time.)
Leader does not appear to explicitly teach 
wherein the first current action includes travelling to a second location that is different from a first location associated with the future action,
However, Ricci—directed to analogous art—teaches
wherein the first current action includes travelling to a second location that is different from a first location associated with the future action, ([0862] describes determining that the user is travelling to the wrong Starbucks. It is understood that a determination that the user is traveling to the wrong Starbucks requires a determination that both stores are Starbucks.)
… wherein the second current action also includes travelling to the second location that is different from the first location associated with the future action. ([0862] describes determining that the user is travelling to the wrong Starbucks. It is understood that a determination that the user is traveling to the wrong Starbucks requires a determination that both stores are Starbucks. )
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the teaching of Leader to make use of type information when determining a likelihood as taught by Ricci because this would allow the system to distinguish between a user going to the wrong destination and the user making a detour for example. A system which provided incorrect notifications to the user when the user was simply making a detour would be less likely to see continued use by the user. This combination appears to be a case of combining prior art elements (i.e. including the type information in a calculation) according to known methods to yield predictable results.

Regarding claim 10, the rejection of claim 9 is incorporated herein. Furthermore, Leader teaches
wherein determining the first degree of likelihood of whether the user will be able to take the future action comprises: applying, as input across a machine learning model to generate first output, the movement information of the computing device of the user during the first range of time; and determining the first degree of likelihood of whether the user will be able to take the future action based on the first output; and ([0039-0040] describe the system including a pattern data repository which allows the destination unit to learn a user's travel patterns over time. This is understood to correspond to a machine learning model. The contextual information is used by the destination unit to identify correlations between contexts and user behavior. The correlation is understood to correspond to a likelihood that the user will take the correlated action. [0007, 0026] describes monitoring travel and location of the mobile computing device, and this data being part of the contextual information. As indicated above with respect to claim 1, the process may be performed periodically. Movement/location data collected before a particular cutoff would correspond to information during the first range of time.)
wherein determining the second degree of likelihood of whether the user will be able to take the future action comprises: applying, as input across the machine learning model to generate second output, the additional movement information of the computing device of the user during the second range of time; and determining the second degree of likelihood of whether the user will be able to take the future action based on the second output. ([0039-0040] describe the system including a pattern data repository which allows the destination unit to learn a user's travel patterns over time. This is understood to correspond to a machine learning model. The contextual information is used by the destination unit to identify correlations between contexts and user behavior. The correlation is understood to correspond to a likelihood that the user will take the correlated action. [0007, 0026] describes monitoring travel and location of the mobile computing device, and this data being part of the contextual information. As indicated above with respect to claim 1, the process may be performed periodically. Movement/location data collected after a particular cutoff would correspond to information during the second range of time.)

Claim 16 is substantially similar to claim 9 and is rejected with the same rationale as claim 9 in view of the rejection of claim 13, mutatis mutandis.

Claim 17 is substantially similar to claim 10 and is rejected with the same rationale as claim 10 in view of the rejection of claim 16, mutatis mutandis.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over “Leader” (US 2013/0345961 A1) in view of “Tajima” (US 2009/0105934 A1), further in view of “Ricci” (US 2014/0309864 A1).

Regarding claim 4, the rejection of claim 3 is incorporated herein. Furthermore, Leader teaches
wherein the second instance of the contextual information includes additional movement information of the computing device of the user, and  ([0007, 0026] describes monitoring travel and location of the mobile computing device, and this data being part of the contextual information.)
The combination of Leader and Tajima does not appear to explicitly teach 
wherein the second current action being taken by the user during the second range of time includes travelling to the second location that is different from the first location associated with the future action.
However, Ricci—directed to analogous art—teaches
wherein the second current action being taken by the user during the second range of time includes travelling to the second location that is different from the first location associated with the future action. ([0862] describes determining that the user is travelling to the wrong Starbucks. It is understood that a determination that the user is traveling to the wrong Starbucks requires a determination that both stores are Starbucks.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the teaching of Leader to make use of type information when determining a likelihood as taught by Ricci because this would allow the system to distinguish between a user going to the wrong destination and the user making a detour for example. A system which provided incorrect notifications to the user when the user was simply making a detour would be less likely to see continued use by the user. This combination appears to be a case of combining prior art elements (i.e. including the type information in a calculation) according to known methods to yield predictable results.

Regarding claim 5, the rejection of claim 4 is incorporated herein. Furthermore, Leader teaches
wherein determining the first degree of likelihood of whether the user will be able to take the future action comprises:  applying, as input across a machine learning model to generate first output, the search history information of the user of the computing device during the first range of time; and determining the first degree of likelihood of whether the user will be able to take the future action based on the first output; and ([0039-0040] describe the system including a pattern data repository which allows the destination unit to learn a user's travel patterns over time. This is understood to correspond to a machine learning model. The contextual information is used by the destination unit to identify correlations between contexts and user behavior. The correlation is understood to correspond to a likelihood that the user will take the correlated action. [0026, 0040, 0051, 0067, 0087] indicates that search history may be part of the contextual information.)
wherein determining the second degree of likelihood of whether the user will be able to take the future action comprises: (As discussed above with respect to claim 1, the process may be repeated.)
applying, as input across the machine learning model to generate second output, the additional movement information of the computing device of the user during the second range of time; and determining the second degree of likelihood of whether the user will be able to take the future action based on the second output. ([0039-0040] describe the system including a pattern data repository which allows the destination unit to learn a user's travel patterns over time. This is understood to correspond to a machine learning model. The contextual information is used by the destination unit to identify correlations between contexts and user behavior. The correlation is understood to correspond to a likelihood that the user will take the correlated action. [0007] describes monitoring travel and location of the mobile computing device.)

Claim 14 is substantially similar to claim 4 (including the subject matter of claims 2 and 3) and is rejected with the same rationale as claim 4 in view of the rejection of claim 13, mutatis mutandis.

Claim 15 is substantially similar to claim 5 and is rejected with the same rationale as claim 5 in view of the rejection of claim 14, mutatis mutandis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/             Examiner, Art Unit 2121